Mr. Chief Justice English delivered the opinion of the court. The questions presented in this case were decided in Brearl/y vs. Peay, Bee., at the present term, which followed previous adjudications of the court. The judgment sought to be revived by the scire facias was rendered 29th April, 1850. Upon the trial of the issue to the plea of payment, no actual payment was proven, and sufficient time for the common law presumption of payment to attach, had not elapsed when the scire facias was sued out. The plea of the statute oi limitation was inappropriate. Judgment affirmed.